DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Routon on July 28 2022.
The application has been amended as follows:

Claim 1 is amended as follows:
A system for controlling surge margin in a compressor section of a gas turbine engine, the system comprising: 
a first compressor section comprising: 
one or more compressor stages defining a first compressor section flowpath; and 
a first compressor section discharge in fluid communication with the first compressor section flowpath;
a first compressor section bypass port positioned along the first compressor section and in fluid communication with the first compressor flowpath; 
a second compressor section comprising: 
one or more compressor stages defining a second compressor section flowpath, the second compressor section flowpath in fluid communication with the first compressor section flowpath; and 
a second compressor section discharge in fluid communication with the second compressor section flowpath; 
a second compressor section bypass port positioned along the second compressor section and in fluid communication with the second compressor section flowpath; 
a bypass conduit, extending between the first compressor section bypass port and the second compressor section bypass port; 
a first compressor section bypass control valve positioned in the bypass conduit downstream of the first compressor section bypass port;
 a second compressor section bypass control valve positioned in the bypass conduit downstream of the second compressor section bypass port; 
an auxiliary turbine positioned in the bypass conduit between the first compressor section bypass control valve and the second compressor section bypass control valve; 
a discharge conduit coupled to and in fluid communication with the bypass conduit between the auxiliary turbine and the second compressor section bypass control valve; [[and]] 
a discharge control valve positioned in the discharge conduit; and
a controller, said controller in communication with said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve wherein in a first operational mode, the controller is configured to control said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve such that fluid flows through the first compressor section bypass control valve to the auxiliary turbine and, in a second operational mode, the controller is configured to control said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve such that the fluid flows from the second compressor section bypass control valve, to the auxiliary turbine, through the first compressor section bypass control valve and into the first compressor section.

Claim 4 is cancelled.

Claim 5 is amended as follows:
The system of Claim [[4]]1 wherein said controller is further in communication with said auxiliary turbine.

Claim 6 is amended as follows:
The system of Claim [[4]]1 wherein said controller is configured to control a position of one or more of said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve to maintain surge margin of one or both of said first compressor section and said second compressor section at or above a predetermined level.



Claim 7 is amended as follows:
The system of Claim [[4]]1 wherein said controller is configured to open the first compressor section bypass control valve and open the second compressor section bypass control valve to divert a first portion of [[a]]the fluid flowing through the second compressor section to the bypass conduit via the second compressor bypass control valve, through the auxiliary turbine, and into the first compressor section via the first compressor section bypass control valve and first compressor section bypass port.

Claim 10 is amended as follows:
The system of Claim [[4]]1 wherein said controller is configured to open the first compressor section bypass control valve and close the second compressor section bypass control valve to divert a first portion of the fluid flowing through the first compressor section to the bypass conduit via the first compressor bypass control valve and the first compressor bypass port and through the auxiliary turbine.

Claim 11 is amended as follows:
A system for controlling surge margin in a compressor section of a gas turbine engine, the system comprising: 
a first compressor section; 
a first compressor section bypass port positioned along the first compressor section and in fluid communication with the first compressor section; 
a second compressor section in fluid communication with and downstream of the first compressor section; 
a bypass conduit in fluid communication with the first compressor section bypass port and the second compressor section; 
a first compressor section bypass control valve coupled with the bypass conduit downstream of the first compressor section bypass port; 
a second compressor section bypass control valve coupled with the bypass conduit downstream of the second compressor section; an auxiliary turbine in fluid communication with the bypass conduit between the first compressor section bypass control valve and the second compressor section bypass control valve; 
a discharge conduit coupled with and in fluid communication with the bypass conduit downstream of the auxiliary turbine and the second compressor section bypass control valve; [[and]]
a discharge control valve coupled with the discharge conduit; and
a controller, said controller in communication with said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve wherein in a first operational mode, the controller is configured to control said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve such that fluid flows through the first compressor section bypass control valve to the auxiliary turbine and, in a second operational mode, the controller is configured to control said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve such that the fluid flows from the second compressor section bypass control valve, to the auxiliary turbine, through the first compressor section bypass control valve and into the first compressor section.

Claim 12 is cancelled.

Claim 13 is amended as follows:
The system of Claim [[12]]11 wherein said controller is configured to control a position of one or more of said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve to maintain surge margin of one or both of said first compressor section and said second compressor section at or above a predetermined level.

Claim 14 is amended as follows:
The system of Claim [[12]]11 wherein said controller is configured to open the first compressor section bypass control valve and open the second compressor section bypass control valve to divert a first portion of [[a]]the fluid flowing through the second compressor section to the bypass conduit via the second compressor bypass control valve, through the auxiliary turbine, and into the first compressor section via the first compressor section bypass control valve and first compressor section bypass port.

Claim 17 is amended as follows:
The system of Claim [[12]]11 wherein said controller is configured to open the first compressor section bypass control valve and close the second compressor section bypass control valve to divert a first portion of the fluid flowing through the first compressor section to the bypass conduit via the first compressor bypass control valve and the first compressor bypass port and through the auxiliary turbine.
Allowable Subject Matter
Claims 1-3, 5-11 and 13-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is Velez (2014/0026588). Velez teaches the structural components of the dependent claims. However, the system is only configured to allow the flow to go through the auxiliary turbine in one direction from the downstream end of the compressor section through the auxiliary turbine and then back to the upstream end of the compressor section. The system is not configured to allow the flow to travel at a second time in an opposite direction from the upstream end of the compressor section and through the auxiliary turbine. Thus, prior art does not teach in combination with the other limitations of the independent claims “a controller, said controller in communication with said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve wherein in a first operational mode, the controller is configured to control said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve such that fluid flows through the first compressor section bypass control valve to the auxiliary turbine and, in a second operational mode, the controller is configured to control said first compressor section bypass control valve, said second compressor section bypass control valve, and said discharge control valve such that the fluid flows from the second compressor section bypass control valve, to the auxiliary turbine, through the first compressor section bypass control valve and into the first compressor section.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./            Examiner, Art Unit 3741                                                                                                                                                                                            

/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741